Citation Nr: 0522820	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  01-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than February 
21, 2001, for service connection for diabetes mellitus.  

2.  Entitlement to an effective date earlier than February 
21, 2001, for service connection for diabetic neuropathy.  

3.  Entitlement to an effective date earlier than July 29, 
2002, for amputation of the left middle finger.  


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a July 2001 rating decision the RO granted entitlement to 
service connection for diabetes mellitus as a result of 
herbicide exposure during service in Vietnam.  A 20 percent 
rating was assigned effective from July 9, 2001.  The veteran 
submitted a notice of disagreement from that determination 
and requested an effective date from November 2000.  In a 
November 2001 rating decision the RO granted an earlier 
effective date from February 21, 2001, the date of his claim.  
The issue of entitlement to an earlier effective date for 
diabetes mellitus was remanded for additional development in 
July 2003.

In a February 2003 rating decision the RO, in pertinent part, 
granted entitlement to service connection for diabetic 
neuropathy effective from February 21, 2001, and granted 
entitlement to service connection for left middle finger 
amputation as secondary to diabetes mellitus effective from 
July 29, 2002.  The veteran subsequently perfected his appeal 
as to these issues.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The RO received the veteran's claim for VA service-
connected disability compensation benefits for diabetes 
mellitus on February 21, 2001.

3.  The RO has established effective dates from February 21, 
2001, for the veteran's service-connected diabetes mellitus 
and diabetic neuropathy disabilities; there is no evidence of 
any earlier claims.

4.  The RO received the veteran's claim for VA service-
connected disability compensation benefits for amputation of 
the left middle finger on July 29, 2002.

5.  The RO has established an effective date from July 29, 
2002, for the veteran's service-connected amputation of the 
left middle finger disability; there is no evidence of any 
earlier claim.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
February 21, 2001, for service connection for diabetes 
mellitus due to presumed exposure to Agent Orange have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.816, 3.400 (2004).

2.  The requirements for an effective date earlier than 
February 21, 2001, for service connection for diabetic 
neuropathy have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.816, 3.400 (2004).

3.  The requirements for an effective date earlier than July 
29, 2002, for service connection for amputation of the left 
middle finger have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in March 2003, 
July 2003, February 2004, and February 2005.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claims, the notices were provided prior 
to the transfer and certification of the veteran's case to 
the Board.  The issues on appeal were re-adjudicated in 
supplemental statements of the case in April 2005.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
earlier letters did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the May 2004 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the notice was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  The duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Earlier Effective Date Claims

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection, if the claim is received within 
one year after separation from service, shall be the day 
following separation from active service or the date 
entitlement arose; otherwise, and for reopened claims, it 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i), (r) (2004). 

VA regulations establishing a presumption of service 
connection for type II diabetes mellitus are effective from 
July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Regulations provide, however, that in claims for disability 
compensation for a covered herbicide exposure-related disease 
either pending before VA on May 3, 1989, or was received by 
VA between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, the effective date of the award will 
be the later of the date such claim was received by VA or the 
date the disability arose.  38 C.F.R. § 3.816(c)(2) (2004).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151(a) (2004).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.150(a) (2004).  
Furthermore, any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a) (2004).

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2004).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  These provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has also held, however, that the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

In this case, the veteran contends effective dates are 
warranted from November 1998 when he first received a 
diagnosis of diabetes mellitus.  He does not assert, nor does 
the record reflect, that he filed a formal or informal claim 
with VA for entitlement to service connection for diabetes 
mellitus prior to February 21, 2001.  

VA hospital records show the veteran was admitted in November 
1998 for treatment of uncontrolled diabetes mellitus and a 
left hand infection.  His left middle finger was amputated on 
December 2, 1998.  

The RO received the veteran's claim for VA service-connected 
disability compensation benefits for diabetes mellitus on 
February 21, 2001.  He asserted the disorder was a result of 
Agent Orange exposure.

VA examination in June 2001 included a diagnosis of type II 
diabetes with diabetic neuropathy.  The examiner stated the 
veteran's neuropathy was related to his diabetes and was 
manifested by paresthesias of the hands and feet.  

In a July 2001 rating decision the RO granted entitlement to 
service connection for diabetes mellitus as a result of 
herbicide exposure during service in Vietnam.  A 20 percent 
rating was assigned effective from July 9, 2001.  The veteran 
submitted a notice of disagreement from that determination 
and requested an effective date from November 2000.  In a 
November 2001 rating decision the RO granted an earlier 
effective date from February 21, 2001, the date of his claim.  

The RO received the veteran's claim for VA service-connected 
disability compensation benefits for finger amputation on 
February 21, 2001.  He asserted his finger infection had been 
secondary to his diabetes mellitus.

VA examination in October 2002 included a diagnosis of type 
II diabetes and status post amputation of the left middle 
finger secondary to infection.  The examiner noted there was 
no question that the presence of diabetes contributed to the 
development of the uncontrolled infection requiring 
amputation of the left middle finger.  

In a February 2003 rating decision the RO granted entitlement 
to service connection for diabetic neuropathy effective from 
February 21, 2001, and granted entitlement to service 
connection for left middle finger amputation as secondary to 
diabetes mellitus effective from July 29, 2002.  

Based upon the evidence of record, the Board finds that 
effective dates earlier than February 21, 2001, for diabetes 
mellitus and diabetic neuropathy or earlier than July 29, 
2002, for amputation of the left middle finger are not 
warranted.  There is no evidence of any earlier filed formal 
or informal claim for these disabilities and no VA treatment 
records earlier than July 29, 2002, indicating the veteran's 
left middle finger amputation was secondary to his diabetes 
mellitus.  Records show the RO has established service 
connection for these disabilities effective from the date of 
the veteran's claims in accordance with VA regulations.  
There is no basis in fact or law whereby any effective date 
may be assigned from November 1998 when the veteran's 
apparently first received a diagnosis of diabetes mellitus.  
Therefore, his claims must be denied.

The Board notes that the Court has held that agreements 
arising from the civil action in Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I), and Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II) only applied to claims that were denied during the period 
from September 1985 to May 1989 when the now-invalidated 
regulation 38 C.F.R. § 3.311a was in effect.  Williams v. 
Principi, 15 Vet. App. 189 (2001).  As the veteran's diabetes 
mellitus was not manifest prior to November 1998, an earlier 
claim for this specific benefit could not have arisen within 
the applicable time period for Nehmer consideration.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to an effective date earlier than February 21, 
2001, for service connection for diabetes mellitus is denied.  

Entitlement to an effective date earlier than February 21, 
2001, for service connection for diabetic neuropathy is 
denied.  

Entitlement to an effective date earlier than July 29, 2002, 
for amputation of the left middle finger is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


